   Case 2:17-cv-00818-MHT-SRW Document 63 Filed 03/19/21 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDON HOWARD,                    )
                                   )
     Plaintiff,                    )
                                   )        CIVIL ACTION NO.
     v.                            )          2:17cv818-MHT
                                   )               (WO)
J. ANGLIN, et al.,                 )
                                   )
     Defendants.                   )

                                ORDER

    Based on the representations made on the record

during the pretrial hearing on March 18, 2021, it is

ORDERED that, by April 2, 2021, defense counsel shall

file, under seal, with the court any Investigation and

Intelligence (I & I) report assembled by the Alabama

Department     of    Corrections       related     to   the   incident

alleged   in   the    complaint,       including    any   photographs

taken in connection with the report.

    DONE, this the 19th day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
